       Case 3:19-cv-00223-BAJ-RLB      Document 63    03/24/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF LOUISIANA


CHARLES V. SHIRLEY                                               CIVIL ACTION


VERSUS


FLUOR CORPORATION, ET AL.                               NO.: 19-00223-BAJ-RLB


                              FINAL JUDGMENT

      Considering the Court’s Order (Doc. 62) which dismissed Plaintiff’s claims

against Defendants Fluor Corporation and Liberty Life Assurance Company of

Boston, and in accordance with Federal Rule of Civil Procedure 58,


      IT IS ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE, each party to bear its own costs.




                       Baton Rouge, Louisiana, this 24th day of March, 2020.



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
